Case 1:20-cv-01088-JTN-PJG ECF No. 13, PageID.107 Filed 11/16/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


    LENA BALLY, et al.,

          Plaintiffs,
                                                                    Case No. 1:20-cv-1088
    v.
                                                                    HON. JANET T. NEFF
    GRETCHEN WHITMER, et al.,

          Defendants.
    ____________________________/


                                            ORDER

         Pending before the Court is a Motion to Intervene filed by the Michigan State Conference

NAACP, Wendell Anthony, Yvonne White, and Andre Wilkes (ECF No. 10). The proposed

intervenors, who request expedited consideration of their motion, received concurrence in their

motion from anticipated 1 counsel for Defendants (ECF No. 12). The proposed intervenors

received no response from counsel for Plaintiffs, despite their efforts to meet and confer (id.).

Therefore, pursuant to W.D. Mich. LCivR 7.1(c):

         IT IS HEREBY ORDERED that Responses, if any, to the Motion to Intervene (ECF No.

10) shall be filed not later than 5:00 p.m. on Monday, November 16, 2020.



Dated: November 16, 2020                                      /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge




1
 Plaintiffs have not yet served Defendants, and no appearances from counsel have yet been filed
on behalf of Defendants.
